Citation Nr: 0521141	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and S.C.



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.  He 
was a highly decorated combat infantryman and squad leader 
who participated in the Allied landings and campaigns in 
North Africa, Sicily, and Normandy.  He was wounded in action 
on two occasions during the Normandy campaign in July 1944, 
and he received the Silver Star Medal in August 1944.  In 
addition, he was a Prisoner of War (POW) of the German 
Government for a brief period in 1943 during the North Africa 
campaign.

The veteran died at the age of 84 in January 2001.  The 
appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board remanded this case in January 2003 to schedule the 
appellant for hearing before a Veterans Law Judge at the RO.  
Thereafter, the appellant and the veteran's brother-in-law 
testified at a personal hearing held on May 6, 2003 in 
Buffalo, New York before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

In January 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) for two reasons: first, to 
provide adequate notice to the appellant under the provisions 
of 38 U.S.C.A. § 5103 (West 2002); and second, to obtain a 
medical nexus opinion.  After the requested development was 
accomplished, the AMC issued a supplemental statement of the 
case (SSOC) which continued to deny the appellant's claim.  
The case has been returned to the Board for further appellate 
proceedings.  


FINDINGS OF FACT

1.  The veteran was a POW of the German Government for a 
brief period in 1943.

2.  The veteran, who served on active duty from January 1941 
to March 1945, died in January 2001 at the age of 84 due to 
pneumonia.  The death certificate lists other significant 
conditions contributing to death as congestive heart failure 
and diabetes.

3.  The medical evidence of record indicates that the veteran 
had active diagnoses of coronary artery disease, peripheral 
vascular disease, and congestive heart failure immediately 
prior to his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.309(c) (effective October 7, 2004); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310.

Initially, the Board would like to clarify for the record, as 
it did in its January 2004 remand, that the appellant in this 
case has been awarded dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1318 because the 
veteran was rated totally disabled due to service-connected 
disability for 10 years or more prior to his death.  In 
addition, she was awarded basic eligibility for education 
benefits under Chapter 35 of Title 38, United States Code.

It appears to the Board that although the appellant would not 
be entitled to payment of a higher level of DIC if she was 
awarded such benefits under 38 U.S.C. § 1310 on the basis of 
a service-connected death, there remains a potential basis 
for entitlement to payment of additional burial benefits if 
she can establish that her husband's death was due to 
service.

In particular, the record shows that the appellant was 
awarded burial benefits in the total amount of $935.00 
($300.00 for burial allowance, $150.00 for plot/internment 
allowance, and $485.00 for transportation expenses), paid at 
the rates prescribed for a death by nonservice-connected 
disability for a veteran who died at a VA facility, as 
happened in this case.  See 38 U.S.C.A. §§ 2302, 2303 (West 
2002).  However, if it is established under 38 U.S.C.A. § 
1310 that the veteran's death is the result of a service-
connected disability, the law provides a greater benefit 
under 38 U.S.C.A. § 2307, which is potentially applicable in 
this case, specifically:

. . . the Secretary . . . shall pay the burial and 
funeral expenses incurred in connection with the death 
of the veteran in an amount not exceeding the greater of 
(1) $1,500, or (2) the amount authorized . . . in the 
case of a Federal employee whose death occurs as a the 
result of an injury sustained in the performance of 
duty.

Any amount paid under § 2307 is in lieu of burial benefits 
paid under § 2302 or § 2303.  Thus, where nonservice-
connected burial benefits have already been paid, as in this 
case, but it is later determined that entitlement to service-
connected death exists, the difference between the amount 
previously paid and the amount payable under § 2307 may be 
paid.  See also VAOPGCPREC 15-95, 60 Fed. Reg. 43187 (1995).

Accordingly, the current claim under 38 U.S.C.A. § 1310 is 
not moot even though DIC benefits and Chapter 35 benefits 
have been awarded.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the May 2002 statement of the case (SOC) and 
the November 2002 and May 2005supplemental statements of the 
case (SSOCs) of the pertinent law and regulations, of the 
need to submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, following the Board's January 2004 
remand, letters were sent to the appellant in January and 
October 2004, which were specifically intended to address the 
requirements of the VCAA.  The January 2004 letter from the 
RO specifically notified the appellant that she must provide 
"medical evidence, in particular the medical nexus opinions 
concerning the matter of whether the veteran's diabetes was 
related to his military service, which had [sic] not already 
been associated with the claims file, that will show a 
reasonable probability that the condition that contributed to 
the veteran [sic] death was caused by injury or disease that 
began in service." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the January 
2004 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The appellant was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not held by a Federal agency" including "State or 
local governments, private doctors and hospitals or current 
or former employers."  The appellant was also notified that 
"[w]e have made arrangements to have a VA physician conduct 
a records review of the veterans [sic] claim folder."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The January 2004 letter notified the appellant that she 
"must give us enough information about your records so that 
we can request them from the person or agency that has them . 
. . [i]t's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency" (emphasis in original).  For 
VA treatments records, the appellant was specifically 
instructed that she "must tell us the location of the VAMC, 
the medical conditions treated, and the approximate date[s] 
of treatment."  The appellant was also informed that "[i]f 
a private physician or facility has treated the veteran, we 
may be able to request these records on your behalf . . . 
[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information . . . [p]rovide the names and mailing addresses 
of each health care provider."  Alternatively, she was given 
the option to "obtain and send us the information 
yourself."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2004 letter included notice to "[p]lease provide 
us with any additional evidence or information you may have 
pertaining to your claim" (emphasis in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO.

The Board additionally notes that even though the January 
2004 letter requested a response within 30 days, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in August 2001.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that 
following VCAA notice compliance action, the claim was 
readjudicated in May 2005, after the appellant was provided 
the opportunity to present evidence and argument in support 
of her claim.  Thus, any VCAA notice deficiencies have been 
rectified, and there is no prejudice to the appellant in 
proceeding to adjudicate her claim.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the appellant was 
accorded ample opportunity to respond to VCAA notice.  The 
appellant herself has pointed to no prejudice resulting from 
the timing of the notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, VA and private medical records, and the reports of 
multiple VA medical reviews.  The appellant and her 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and presented 
testimony before the undersigned Veterans Law Judge at the 
May 2003 hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
diabetes mellitus and arteriosclerosis, when manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2004).

Notwithstanding the lack of evidence of a disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).



Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

Service connection - POW presumptions

During the pendency of the instant appeal, the regulations 
regarding presumptive service connection for former POWs were 
revised.

The former regulatory provisions, which were employed in the 
August 2001 rating decision, provided for service connection 
on a presumptive basis for former POWs who developed beriberi 
heart disease or ischemic heart disease (with localized edema 
during captivity) which became manifest to a compensable 
degree at any time after service.  These provisions applied 
only to POWs detained not less than 30 days.  38 C.F.R. § 
3.309(c) (2003).  

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  No minimum period of internment 
is required under the revised regulations, and localized 
edema in captivity need not be shown.  The requirement that 
the condition become manifest to a compensable degree at any 
time after discharge has remained.  See 38 C.F.R. § 3.309(c) 
(effective October 7, 2004); see also 69 Fed. Reg. 60,083, 
60,083-60,090 (Oct. 7, 2004).

Factual background

As noted in the Introduction, the veteran was a POW of the 
German Government in North Africa for a brief period in early 
1943.  While the exact number of days the veteran was 
detained is not clear from the record, the service department 
has verified his status as a former POW.  The veteran died in 
January 2001 at the age of 84 due to pneumonia.  The death 
certificate lists other significant conditions contributing 
to death as congestive heart failure and diabetes.  Before 
his death, the veteran was being treated for a number of 
cardiovascular problems, including coronary artery disease 
and peripheral vascular disease. 

Analysis

As noted above, the regulations regarding presumptive service 
connection for former POWs were revised effective October 7, 
2004.  Given the recent vintage of the revised regulations, 
neither the RO nor the medical opinion solicited by the 
Board's January 2004 remand considered them in connection 
with the instant case.  Indeed, the appellant's contentions 
and the Board's development of the case has centered on the 
question of whether the veteran's diabetes (which contributed 
to his death) was the product of his combat injuries.  
However, the new regulations regarding presumptive service 
connection for former POWs provide additional bases for the 
award of service connection.  Under the current version of 
the regulations, service connection can be granted on a 
presumptive basis for former POWs who develop atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  

In the instant case, the veteran's death certificate 
indicates that congestive heart failure was a significant 
factor contributing to his demise.  Immediately prior to 
death, the veteran was also being treated for a form of 
atherosclerotic heart disease, namely coronary artery 
disease.  See generally Stedman's Medical Dictionary 162 
(27th ed. 2001); Merck Manual 409, 498 (16th ed. 1992) [noting 
that coronary artery disease is a form of atherosclerotic 
heart disease]; see also 70 Fed. Reg. 37,041 [noting that 
"'atherosclerotic heart disease'" and "'hypertensive 
vascular disease'" are broad terms encompassing a wide 
variety of cardiovascular diseases that may be described by 
more specific diagnoses in individual"].

Since the veteran was a POW who died as a result of 
complications of atherosclerotic heart disease, namely 
congestive heart failure, service connection may be granted 
under the presumptive provisions of the revised 38 C.F.R. 
§ 3.309(c).  Given the fact that the veteran was a POW whose 
death has been attributed to congestive heart failure, 
medical nexus is automatically presumed by operation of law.  

Moreover, the revised regulations do not require a finding 
that the veteran experienced localized edema in captivity or 
that he was held captive for at least 30 days, as these 
requirements were deleted when the regulations were revised.  
Compare 38 C.F.R. § 3.309(c)(2003) with 38 C.F.R. 
§ 3.309(c)(1) (effective October 7, 2004).  

Therefore, applying the current regulations regarding 
presumptive service connection for former POWs, service 
connection for the cause of the veteran's death is warranted. 




ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


